PER CURIAM.1
Joan E. Marschke was found guilty of murder in the second degree, in violation of section 565.021, RSMo 2000, for killing her husband. She was sentenced to thirty years of imprisonment. She appeals.
Marschke’s sole point on appeal contests the sufficiency of the evidence supporting her conviction. No jurisprudential purpose would be served by a written opinion. Rule 30.25(b).
The judgment is affirmed.

. The appeal in this case was filed in the Court of Appeals, Southern District. The case was transferred to this Court after opinion by the court of appeals. Mo. Const, art. V, sec. 10.